DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 04 February 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
In particular, the previous rejection of the claims under 35 U.S.C. 112(a) – enablement has been obviated by the amendment to the claims to limit the subject to a human subject, to recite that the uracil positions are with respect to human genome assembly hg19, and to recite that the sample is a breast tissue sample from the human subject.
The previous rejection of claims 8, 25, 26, and 30 under 35 U.S.C. 101 has been obviated by the amendment to cancel claims 8 and 30 and to amend claims 25 and 26 to recite that the method further comprises administering one of the particular types of therapies to treat or prevent/reduce the likelihood of invasive ductal carcinoma. The administering step is considered to integrate the judicial exceptions by providing a practical application of the judicial exceptions. This finding is consistent with the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 

Claim Status
3. 	Claims 1, 3, 6, 7, 9, 11, 12, 15, 25-28, 32-42 and 44 are pending.
	Claims 7, 32-42 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 3, 6, 9, 11, 12, 15, and 25-28 read on the elected invention and have been examined herein. It is noted that the claims encompass non-elected methylation sites and combinations thereof, as well as non-elected thresholds and combinations thereof from Tables 1 and 2 (see amended claim 25 and the reference to Table 2). Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 	
Election/Restrictions
4. Applicant’s election without traverse of Group I, and the combination of methylation sites in Table 1 of:

    PNG
    media_image1.png
    214
    324
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    235
    538
    media_image2.png
    Greyscale

in the reply filed on 10 September 2020 is again acknowledged.
The response of 04 February 2021 states that:
“MPEP 803.02(III)(A) states, “If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended” (emphasis added). The Office acknowledged that “any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104” (Office Action, pg. 3). Applicant further reserves the right under MPEP 803.02(III)(A) to request the Office examine additional species, in the event that the elected species is found allowable.”

However, these statements at MPEP 803.02(III)(A) are with respect to claims that recite a proper Markush group. Herein, the claims do not recite a proper Markush group, as discussed below. Applicant’s attention is directed to MPEP 803.02IIID which states: “Note that no Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 2117, subsection III), and all other conditions of patentability have been satisfied.”
It is again noted that since Applicant elected a subcombination, if claims to the subcombination are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a)
Drawings
5. The replacement drawings filed on 04 February 2021 have been entered. 
Maintained Improper Markush Grouping Rejection
6. Claims 1, 3, 6, 9, 11, 12, 15, and 25-28 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The Markush groupings of the methylation sites listed in Table 1 and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).

Further, the recited methylation sites do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that methylation sites behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited methylation sites possess the common property of being diagnostic of risk of IDC. 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
Response to Remarks:
	In the reply, Applicant states that the claims are not directed to the flanking sequences but to the individual cytosines recited in Table 1. It is argued that the structure of being a cytosine that may be converted to a uracil, depending on its methylation status, meets the standard that the cytosines have a common structure.
	These arguments have been fully considered but are not persuasive. The fact that the cytosines are all the same nucleotide does not support a conclusion that the cytosines have a common structure essential to the common asserted activity because the claims are not generally drawn to detecting cytosines but to detecting the methylation status of particular cytosine nucleotides at particular locations / chromosomal positions in the genome. The meaning of the particular methylation sites is only understood in the context of the flanking nucleotides. For example, the nucleotides flanking position 4714314 in chromosome 1 define this particular cytosine in the genome and distinguish it from other cytosine nucleotides in the genome.  Further, not all cytosine residues in the genome have the common asserted activity of being differentially methylated in breast tissue of a ductal carcinoma in situ (DCIS).  Thus, the recited nucleotide positions / cytosine nucleotides do not share both a common activity or property and a significant structural element essential to that activity or property. 

“In two decisions, Ex parte Buyyarapu (Appeal 2018-006665; Application No. 14/212,469) and Ex parte Narva (Appeal 2018-006168, Application No. 14/577,811), the PTAB expressly concluded that nucleotide sequences may be different and yet have a structural similarity. For example, a grouping of different dsRNA sequences was deemed proper by virtue of “belonging to the same recognized chemical class of polyribonucleotides that are hybridized in dsRNA molecules and encode ROP proteins” {Ex parte Narva). Moreover, in Ex parte Buyyarapu (Appeal 2018-006665; Application No. 14/212,469), the PTAB repudiated the notion that sequence differences alone rendered a group per se improper, stating (emphases added).”
	These arguments have also been fully considered but are not persuasive. As shown in the above arguments, the fact pattern of Ex parte Narva are distinct from those herein. In Ex parte Narva, the PTAB concluded that the ROP nucleic acids did share a single structural similarity and common use because the claims therein were directed to ROP nucleic acids, wherein the nucleic acids were from different insects or comprised different portions of the ROP sequence and the ROP nucleic acids all shared the common function of silencing the same ROP proteins. The fact pattern in Ex parte Buyyarapu is also distinct from that herein. In Ex parte Buyyarapu, the PTAB found that the claimed nucleic acids shared the common structure of being in close proximity at a locus on chromosome 21 and that this close proximity was essential for their shared function of being linked to RN resistance since the close proximity was shown to result in co-segregation of the markers with RN resistance.
Applicant is referred to the decision in Ex parte Chettier (PTAB. Appeal No. 2016-003639, 2016; U.S. Application No. 13/364,378), which has a fact pattern similar to the present claims. Therein, the Board held that claims which recited a grouping of SNPs did not meet the requirements for a proper Markush group because the recited SNPs did not share a significant common structure related to the asserted common 
	Herein, although the cytosine nucleotides are all present in the promoter region this finding does not support a conclusion that the methylation sites have a single significant structural similarity essential to the common asserted property or activity. While promoter regions comprise a transcription start site and transcription factor binding sites, there is no evidence of record to establish that the methylation sites in Table 1 occur at transcription start sites or transcription factor binding sites. The specification does not define what is encompassed by the promoter regions. Depending upon how a promoter region is defined, it may include thousands of nucleotides flanking the start site. For instance, Abba et al (cited below; p. 3981, col. 2) teaches the analysis of promoter regions that are defined as extending from 2-kb upstream to 500bp downstream of the transcription start site. Thereby, the presence of the methylation sites in an undefined promoter region does not establish that the methylation sites have a common significant structure since, in the absence of evidence to the contrary, the methylation sites may occur in any sequence flanking the start sites and are not limited 
	Accordingly, the rejection is maintained for the reasons of record.
	This rejection may be obviated by amendment of the claims to recite the methylation sites at each of position 4714314 in chromosome 1, position 121903470 in chromosome 3, position 44449864 in chromosome 4, position 157477232 in chromosome 7, position 95941925 in chromosome 12, position 129338335 in chromosome 12, position 30017283 in chromosome 19 and position 23016002 in chromosome 20
Maintained / Modified Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 9, 11, 12, 15, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 6, 9, 11, 12, 15, and 25-28 are indefinite over the recitation of the methylation sites in Table 1 and the threshold levels recited in Table 3 (claims 25-28).  As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables 1 and 3 renders the claims incomplete. Claims which recite figures Response to Remarks:
The response states that it is not necessary to replace the table reference with the tables themselves because if a claim includes a full table, when the patent is printed it will not include the table but will contain a reference to the table number. It is argued that replacing the reference to Table 1 and 3 in the claims would add several pages of text and as such ““there is no practical way to define the invention with words” and it is significantly “more concise to incorporate by reference than duplicating a . . . table into the claim” (MPEP 2173.05(s)).”
These arguments have been fully considered but are not persuasive. Herein, although it may require inserting additional pages into the claims, there is in fact a practical way to define the invention with words by specifically including the information in Tables 1 and 3 into the claims. Thus, the present claims do not meet the “exceptional circumstances” set forth in MPEP 2173.05(s) of there being no practical means for defining the invention in words. 
It is acknowledged that MPEP 608.01(VI) states:
A claim may incorporate by reference to a specific figure or table where there is no practical way to define the invention in words. See MPEP § 2173.05(s). The description portion of the specification may contain tables, but the same tables should not be included in both the drawings as a figure and in the description portion of the specification. Claims may contain tables either if necessary to conform to 35 U.S.C. 112 or if otherwise found to be desirable. See MPEP § 2173.05(s). When such a patent is printed, however, the table will not be included as part of the claim, and instead the claim will contain a reference to the table number.


Maintained Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6,  9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abba et al (Cancer Research. 15 September 2015. 75(18): 3980-3990).
Abba et al discloses a method comprising contacting isolated DNA molecules from a subject with bisulfite to form a reacted DNA molecule; and detecting the presence of a uracil at methylation sites in the reacted DNA molecules (p. 3). Abba 
Since Abba analyzed the same samples of DCIS breast cancer tissue as that of the present invention, it is necessarily a property of one or more of the 8 elected methylation sites that they are below the threshold listed for the site(s) in Table 3.
Regarding claim 9, in the method of Abba, the sample analyzed is a breast tissue biopsy sample (p. 2 “Samples”).
Regarding claim 15, in the method of Abba, the subject is a woman, including woman having a p53 (TP53) mutation and woman between about 30 and 75 years of age (see abstract, p. 1, 6-7 and 11; and Supplemental Table S1 below).

    PNG
    media_image3.png
    513
    663
    media_image3.png
    Greyscale

Maintained Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abba et al (Cancer Research. 15 September 2015, online 06 August 2015. 75(18): 3980-3990).
The teachings of Abba are presented above. 
Regarding claims 11 and 12, Abba does not characterize the patients with respect to their prior treatment and thereby does not teach that the patients include patients who have undergone a mastectomy or radiation therapy. However, Abba teaches that most patients with DCIS have the same treatment regardless of grade, which is either a total mastectomy or a segmental resection with radiation therapy (p. 2). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Abba on DCIS patients who have received a mastectomy or radiation therapy since the majority of DCIS patients would have had these types of treatments. Note that claim 12 further defines the active agent but is not limited to methods in which the subject has received the active agent.Response to remarks regarding the rejections under 35 U.S.C. 102 and 103:
The response states that Abba used a RRBS method to detect methylation. Applicant points to an undated reference from Illumina that teaches that there are negatives associated with RRBS in that “the method only measures ‘10-15% of all 
These arguments have been fully considered but are not persuasive. First, the argument pertaining to the fact that RRBS does not cover all CpGs in the genome and does not cover non-CpG areas is not persuasive because the uracil positions detected by the present method are limited to promoter sequences, and not to any uracil present at any location in the genome. For instance, the specification states “[0020] DNA methylation patterns at promoters in DCIS. Heatmap was done for promoter regions with available DNA methylation information (20,910 regions).” The RRBS method used by Abba does analyze the relevant regions in which the uracil positions recited in the claims are present – i.e., the promoter region containing CpG sites.
Secondly, while the method of Abba uses RRBS to analyze methylation sites in the genome, the specification teaches that the RRBS method was also used therein to identify differentially methylated cytosine nucleotides. For example, the specification states “[0213]… Reduced representation bisulfate sequencing (RRBS) was used to evaluate DNA methylation patterns at gene promoters in captured cells (FIG. 1C)” and “[0217]…Further genomic DNA underwent RRBS procedure. RRBS DNA amplicons . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634